Exhibit 10.2


LOCK-UP AGREEMENT

[line.gif], 2009

Cullen Agricultural Holding Corp.
22 Barnett Shoals Road
Watkinsville, GA 30677


Ladies and Gentlemen:

In connection with the Agreement and Plan of Reorganization, dated as of
September [line.gif], 2009, among Triplecrown Acquisition Corp. (“Parent”),
Cullen Agricultural Holding Corp. (“CAH”), CAT Merger Sub, Inc. (“Triplecrown
Merger Sub”), a wholly-owned subsidiary of CAH, Cullen Agricultural Technologies
Inc. and Cullen Inc. Holdings Ltd. (the “Merger Agreement”), to induce Parent to
consummate the transactions contemplated by the Merger Agreement, the
undersigned agrees to, neither directly nor indirectly, during the “Restricted
Period” (as hereinafter defined):

(1) sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of Holdco Common Stock (as defined in the Merger
Agreement) issued to the undersigned in connection with the transactions
contemplated by the Merger Agreement or otherwise acquired by the undersigned on
or prior to the Closing Date (the “Restricted Securities”), or

(2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise.

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending on the day preceding the
day that is one year after the Closing Date.

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released in whole or part from the terms hereof only upon the approval of the
Board of Directors of Parent and a majority of the persons serving as directors
of Parent immediately prior to the Closing Date (if any of such persons shall
serve as directors).

The undersigned hereby authorizes Parent’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of New York.



[spacer.gif]   [spacer.gif]   Very truly yours,      CULLEN INC. HOLDINGS LTD.
     [line.gif]By:
Title:

1

--------------------------------------------------------------------------------